Citation Nr: 0607017	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  05-07 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont



THE ISSUE

Entitlement to service connection for residuals of a cervical 
spine (neck) injury.  



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1979 to August 1983.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2004 administrative decision by the White River Junction 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
June 2005 a Travel Board hearing was held before the 
undersigned at the RO.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

In a claim for disability compensation, the duty to assist 
includes conducting a thorough, contemporaneous medical 
examination, taking into account records of prior medical 
treatment so that the disability rating will be full and 
fair.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the 
veteran's service medical records show that he sustained a 
mild cervical spine strain during an altercation with 
military police in June 1983.  In the April 2004 decision now 
on appeal, the RO denied service connection for residuals of 
a neck injury, finding that the June 1983 neck injury was due 
to the veteran's own willful misconduct, and thus the injury 
was not incurred in the line of duty.  

However, at the June 2005 hearing the veteran contended that 
service connection was warranted for residuals of cervical 
spine/neck injuries he sustained on numerous occasions prior 
to the June 1983 incident.  Indeed, the veteran's service 
medical records reveal several complaints of neck pain 
between October 1980 and October 1982, and the records show 
diagnoses of cervical muscle tension, spasm, and pain.  The 
veteran denied any specific cervical trauma when he 
complained of neck pain to service examiners prior to June 
1983.  He also denied any neck disorder that preexisted 
service, although an August 1980 (one year after the 
veteran's enlistment) clinical record indicates that he 
complained of shoulder pain "off and on" over the prior 
three years.  A January 1981 service record shows complaints 
of neck pain, and the veteran reported that he had an 
"arthritic condition to both shoulders."  The assessment 
was "etiology unknown."  At the June 2005 hearing, the 
veteran testified generally that "during the course of 
training, you get hurt all the time," and that he "was 
going to sick call because my neck was working me."  (See 
transcript, p. 2).  

Postservice evidence includes July and August 1999 private 
medical reports showing diagnosis of intervertebral disc 
disorder, with a herniated disc at C6-7.  The private medical 
reports are negative for any reference to a specific neck 
injury in service, although a July 1999 clinical record 
indicates that "[s]eventeen years ago, the [veteran] 
sustained a blunt trauma to the left shoulder and since that 
time he has had pain and soreness in [the] left neck and 
shoulder."  VA outpatient records dated through January 2004 
show complaints of chronic neck pain, and magnetic resonance 
imaging of the neck showed a herniated disc.  VA physicians 
also noted muscle atrophy in the veteran's shoulders.  While 
a January 2004 VA outpatient record indicates that the 
veteran "has been having neck pain since he was in [a] 
scirmish [sic] with MP's while in service," the records are 
devoid of any reference to the clinical findings in service 
of neck disorders prior to the June 1983 altercation.  
Inasmuch as there is no indication that an opinion regarding 
an etiological relationship between a current cervical spine 
disorder and the diagnoses of cervical spine conditions in 
service (prior to June 1983) was ever requested or provided, 
further development of evidence is warranted.  

VA regulations provide that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and a 
claimant, without good cause, fails to report for such 
examination, in an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655.

Finally, the nature of the disorder at issue suggests that 
the veteran may be receiving ongoing treatment and/or 
evaluations.  Reports of such treatment may include 
information pertinent to the claim.  

Accordingly, this case is REMANDED for the following:

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for a cervical 
spine/neck disorder from January 2004 
(the date of the most recent VA medical 
records associated with the claims 
folder) to the present, then obtain 
complete records of such treatment from 
all sources identified.  Whether or not 
he responds, obtain any reports of VA 
treatment (not already of record) of any 
disorder(s) involving the cervical spine.  

2.  Arrange for the veteran to be 
afforded a VA orthopedic examination to 
determine whether he has a cervical spine 
disorder related to service (or whether 
any such disorder is due to other 
etiology).  The claims file must be 
reviewed by the examiner in conjunction 
with the examination.  Based on review of 
the record, including service records, 
and examination of (and accounts by) the 
veteran, the examiner should provide a 
diagnosis for any current cervical spine 
disorder the veteran has, and provide an 
opinion as to whether such disorder is, 
as likely as not, causally related to the 
cervical spine problems in service prior 
to June 25, 1983, or as a result of 
injury on June 25, 1983.  The examiner 
must explain the rationale for any 
opinion given.  

3.  Readjudicate the matter on appeal.  
If the claim remains denied, issue an 
appropriate supplemental statement of the 
case, and give the veteran the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further appellate review.  

The veteran has the right to submit additional 
evidence/argument on the matter the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This 
claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board 
for additional development or other appropriate action must 
be handled in an expeditious manner.



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 


